Citation Nr: 0738646	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-08 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for residuals of a dislocated left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board remanded the case in January 2004 to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC completed the additional 
development as directed, continued to deny reopening of the 
previously denied claim, and returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  A July 1975 rating decision denied entitlement to service 
connection for residuals of a dislocated left shoulder which, 
in the absence of an appeal, became final.

2.  The evidence submitted since the July 1975 rating 
decision, by itself, or when considered with the previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1975 decision is final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for entitlement to service connection 
for residuals of a dislocated left shoulder has not been 
submitted.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108; 38 C.F.R. 
§ 3.159 (2007); § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2004, pursuant to the Board's remand, and in August 
2006, of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain, including informing the 
veteran of the evidence needed to reopen a previously denied 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   VA 
has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed him of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
the veteran may not have received full notice prior to the 
initial decision, after notice was provided he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated, as shown in the 
June 2007 Supplemental Statement of the Case.. The veteran 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

New and Material Evidence

The veteran submitted his initial application for service 
connection in July 1975, when he asserted that he injured his 
left shoulder in 1971 during his active service while 
assigned to Selfridge Air Force Base, Michigan (MI).  The 
only evidence submitted in support of his claim was a July 
1975 discharge summary prepared at the VA Hospital in 
Pittsburgh..  The summary notes the veteran's reported 
history that he injured his left shoulder in 1971 in service 
while playing basketball, and that he underwent a closed 
reduction in Detroit, MI, as part of his treatment, and wore 
a sling for a month.  The veteran also reported that he 
believed his shoulder popped out and slipped back into place.

Examination of the left shoulder on admission revealed no 
abnormal findings, and X-rays revealed no lesion or a Hill 
sac lesion.  A Bristo modified procedure was performed on the 
left shoulder.  The only remarkable incident of the procedure 
was a hematoma of the left shoulder which resolved.  
Diagnosis on discharge was recurrent subluxation of the left 
shoulder.  The summary notes no comment or opinion that the 
veteran's left shoulder disorder was in any way causally 
connected to his active service.

The service medical records are entirely negative for 
complaints, findings, or treatment for left shoulder 
symptomatology or a disorder.  On his 1971 Report Of Medical 
History for his examination at separation, the veteran denied 
any prior history of joint complaints or problems, and he 
also denied any treatment or hospitalization for any 
disorder.  The 1971 Report Of Medical Examination For 
Separation notes that the examiner assessed the veteran's 
upper extremities as normal.  There were no abnormalities 
noted.

In light of the above noted evidence, the July 1975 rating 
decision denied the claim, as there was no evidence of any 
left shoulder involvement during active service.  An August 
1975 RO letter informed the veteran of the decision.  The 
claims file reflects no evidence that the veteran did not 
receive the decision letter, or any record that the U.S. 
Postal Service returned the August 1975 letter to VA as 
undeliverable.  Neither is there any evidence that he 
submitted a timely appeal of the decision.  Thus, the July 
1975 rating decision became final and binding on him.


Governing Law and Regulation

The regulation applicable to new and material evidence, 
38 C.F.R. § 3.156(a), was amended, effective August 29, 2001.  
See 66 Fed. Reg. 45,620 (2001).  The veteran's application to 
reopen his previously denied claim was received in July 2001.  
Thus, the former version of 3.156(a) is applicable to his 
claim.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a) (2007); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 
Vet. App. 171 (1990).

In addition, the evidence, even if new, must be material.  
Material evidence under the prior standard is evidence not 
previously of record that bears "directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

The Court Of Appeals For Veterans Claims has further held 
that, in determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).


Analysis

The evidence added to the record since the 1975 decision 
consists solely of treatment records and examination reports 
primarily related to the veteran's other health problems that 
mention his history of a left shoulder injury and treatment 
for it.  None of the private and VA treatment records added 
to the claims file reflect any comment, opinion, or suspicion 
that any left shoulder disorder is causally related to his 
active service.  Examinations and X-rays of the left shoulder 
show no more than that there is a pin in the veteran's left 
shoulder.  The sole evidence of record that there was an in-
service event related to the left shoulder is the veteran's 
assertions.

In light of the above, the evidence added to the record since 
the 1975 decision is neither new nor material, as it is 
merely redundant.  The "new" evidence shows no more than 
that the veteran has reported a history of a left shoulder 
injury while in service, which was the state of the record in 
1975.  Thus, the Board must find that new and material 
evidence has not been submitted.  38 C.F.R. § 3.156.


ORDER

New and material evidence has not been presented to reopen 
the veteran's previously denied claim of entitlement to 
service connection for residuals of a dislocated left 
shoulder.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


